Citation Nr: 1450638	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-19 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for aggravation or
worsening of a peripheral vascular disease condition of the right leg.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This case has since been transferred to the Chicago, Illinois RO.

A May 2012 Board decision denied entitlement to compensation under 38 U.S.C.A. § 1151 for aggravation or worsening of a peripheral vascular disease condition of the right leg.  The Veteran appealed the May 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion, in July 2013, the Court vacated the May 2012 decision and remanded the matter to the Board for action consistent with the Joint Motion.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans
Law Judge in April 2011.  A transcript of that hearing has been associated with the
claims file.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 132 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the April 2011 Travel Board hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in May 2014 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  The Veteran did not respond within 90 days of the notice letter, and it is therefore assumed that the Veteran does not wish to appear at a new hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In statements and testimony in support of his claim, the Veteran has maintained that he is entitled to compensation under 38 U.S.C.A. § 1151 for aggravation or worsening of a peripheral vascular disease condition of the right leg.

VA treatment records reflect that that Veteran was diagnosed with an arterial occlusion of the right lower extremity in January 2004.  The Veteran was admitted to the VAMC in Danville, Illinois, and, as there was no one available to perform vascular surgery, he was then transferred to the VAMC in Indianapolis, Indiana.  The Veteran underwent surgery of the right lower extremity on January 13, 2004 and postoperative treatment noted that he was doing well and in the intensive care unit.

At the Board hearing in July 2013, the Veteran testified that the doctor who performed the procedure did not advise him of residuals from the surgery.  The Veteran testified that he did not recall signing consent papers for the procedure.  The Veteran testified regarding his contentions that the surgery was unnecessary was negligently performed.  

The Joint Motion found that the Board did not determine whether informed consent was required for the procedure and did not determine whether informed consent was obtained.  

Pertinent regulations provide that, in determining whether there was informed consent, VA will consider whether healthcare providers substantially complied with the requirements of § 17.32.  Minor deviations from the requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1)(ii) (2013). 

The informed consent process must be appropriately documented in the record and signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation; require anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  38 C.F.R. § 17.32(d)(1) (2013).

In this case, a pre-procedure note dated on January 12, 2004 noted "conscious sedation for patient comfort."  As sedation was used during the procedure, it appears that signature consent was required.  Consent documents for the January 2004 procedure are not of record.  A remand is necessary to attempt to obtain consent forms for the procedure.

The Joint Motion also found that the Board did not determine whether the Veteran had an additional disability.  VA examinations were obtained in April 2005 and March 2009.  The April 2005 VA examiner concluded that it is less likely than not that the Veteran's peripheral vascular disease was caused by, aggravated by, or made worse by the treatment at the Indianapolis VAMC.  In a March 2009 statement, a VA physician indicated that he was in agreement with the April 2005 VA examiner's opinion that the Indianapolis VA "was not careless, negligent, or guilty of any error."  

A January 2012 Veterans Health Administration (VHA) opinion reflects that the VHA examiner noted that the Veteran was evaluated after the procedure for nonspecific right lower extremity complaints including pain, swelling and difficulty with ambulation.  The VHA examiner further noted that the Veteran was evaluated by a vascular surgeon in April 2004, who determined that the recently created bypass graft was occluded by duplex ultrasound, but the status of the extremity from an arterial standpoint was not consistent with critical or limb threatening ischemia.  The examiner opined that the physical complaints which led the Veteran to seek additional encounters relating to the right lower extremity are routinely observed consequences among patients who require re-operative lower extremity vascular procedures.  The examiner noted that there was a finding of occluded bypass graft in April 2004.  The examiner indicated that, when grafts fail, there is a potential for further ischemic issue to muscle, soft tissue or nerves.   The examiner did not address whether the occluded bypass graft noted in April 2004 is an additional disability of the right leg resulting from the January 2004 surgery.

Based upon the foregoing, a remand is warranted in this case.  Appropriate efforts should be made to obtain consent forms for the January 2004 surgery.  The Veteran should also be afforded a VA examination to determine whether the Veteran has any "additional disability "due to the January 2004 surgery.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also undertake appropriate development to obtain any informed consent records from the Indianapolis VAMC regarding the Veteran's surgery in January 2004.  This should include all operative reports and completed Forms SF-522 (Request for Administration of Anesthesia and for Performance of Operations and Other Procedures).  If such records are unavailable, a negative written response should be provided.  All obtained records should be associated with the record. 

2.  Schedule the Veteran for a VA examination by a physician with expertise regarding peripheral vascular disease.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examiner should provide an opinion regarding the following:

(a) Did the Veteran sustain any additional disability as a result of the January 2004 surgery on his right leg? If so, list the additional disability, or disabilities, of the right leg. 

In answering this question, the examiner should consider any symptoms, findings, and diagnoses documented after the January 2004 surgery.  The examiner should address whether the occluded bypass graft noted in April 2004 is an additional disability of the right leg resulting from the January 2004 surgery.

(b) If any additional disability was sustained as a result of the January 2004 surgery, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or surgical treatment; OR was such additional disability due to an event not reasonably foreseeable? 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Thereafter, readjudicate the claim for compensation under 38 U.S.C.A. § 1151 for aggravation or worsening of a peripheral vascular disease condition of the right leg.  If the benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



